Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,638,597 (Brown hereinafter).
In re claim 1, with reference to Figs. 26-29, Brown discloses: A shell comprising: a central panel (402), said central panel having a base thickness less than 0.0082 inch (0.007-0.008, column 4, line 18); and an expandable bubble (414) disposed on said central panel.
In re claim 2, Brown discloses the claimed invention including wherein said central panel has a thickness of between about 0.0080 inch and about 0.0060 inch (as in re claim 1 above, rivet/bubble is part of the central panel).
In re claim 3, Brown discloses the claimed invention including wherein said central panel has a thickness of about 0.0078 inch (which is within the range taught by Brown above, either of the dimensions at the ends of the taught range would be considered “about 0.0078 inch”).
In re claim 4, Brown discloses the claimed invention including wherein said expandable bubble includes a head and a periphery; said expandable bubble head has a thickness of between about 0.0070 inch and 0.0079 inch (as in re claim 2 above); said expandable bubble has a height of between about 0.0750 inch and about 0.0880 inch (.080, column 17, lines 68-69); and said expandable bubble periphery is an expanded coined periphery (see Fig. 29).
In re claim 5, Brown discloses the claimed invention including wherein said expandable bubble head has a thickness of about 0.0076 inch (as in re claim 2 above); and said expandable bubble has a height of about 0.0859 inch (as in re claim 4 above, .080 inch can be considered to be “about” 0.0859 inch).
In re claim 6, Brown discloses the claimed invention including wherein said central panel is made from aluminum and is sized for a beverage container (column 11, lines 28-29).
In re claim 7, Brown discloses the claimed invention including wherein said expandable bubble head has a first curvature when viewed in cross-section; and said enhanced coined periphery or said expanded coined periphery has a second curvature when viewed in cross-section (see fig. 28 below).

[AltContent: textbox (1st Curvature)][AltContent: rect][AltContent: textbox (2nd Curvature)][AltContent: rect]
    PNG
    media_image1.png
    271
    337
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733